United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         May 13, 2005

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 04-20530
                              Summary Calendar




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ARTURO CANTU-RIVERA,

                                           Defendant-Appellant.



                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                          No. 4:89-CR-204-3
                        --------------------




Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

      Arturo Cantu-Rivera, now federal prisoner # 49017-079,                 ap-

peals an order denying his motion under 18 U.S.C. § 3572(d)(3) for

remission or modification of the $1,000,000 fine imposed when he

was sentenced.       The criminal judgment is final.             Because the

criminal judgment did not call for payment of the fine in install-


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20530
                                 -2-

ments, 18 U.S.C. § 3572(d)(3) is not applicable.   The order,

accordingly, is AFFIRMED.